Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 22-28 and 30-41 are pending.

Claim Rejections - 35 USC § 103
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-28 and 30-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US Patent Application Publication 2006/0232559), herein after referred to as Chien, in view of Aisenbrey (US Patent Application Publication 2004/0206615).
		Regarding independent claim 1, Chien discloses a sensor device for generating one or more electrical signals (Abstract and figures 4, 5A, 6, and 8- 9. Paragraph [0028] describes figures 8 and 9 as input apparatus 500 which uses the structure depicted in figure 4. Paragraph [0027] describes figure 5A as a section view of the touchpad 400 depicted in figure 4. Paragraph [0027] also described figure 6 as the pressed state of figure 5A. Therefore, each of the above cited figures are described as the same embodiment.), comprising: 
a [ ] layer of [ ] electrically conductive material (Figures 4 and 5A reference conductive layer 404.); 
a circuitry layer comprising an electronic connector and/or circuitry (Figures 4 and 5A reference circuitry layer 410 comprising electronic connector/conductive layer 408. Figures 8-9 depicts conductive layer 508 (directly corresponding to 408) connected directly with circuitry 516 and indirectly with circuitry 512 and 514. Therefore, the prior art is interpreted to comprise both an electronic connector 408/508 and circuitry 516, 512, 514 on circuitry layer 410.); and 
a non-conductive separation layer provided between the layer of electrically conductive material and the circuitry layer to prevent an electrical connection between the layer of electrically conductive material and the circuitry layer in non-sensing areas (Figures 4, 5A and 6 reference insulator layer 406 described in paragraph [0027] to separate the conductive layers 404 and 408.), 
wherein the separation layer comprises one of more apertures at sensing areas configured to selectively permit the layer of electrically conductive material to contact the circuitry layer through the one or more apertures upon pressure or force applied thereto (Figures 4, 5A and 6 reference aperture/hole 4062 between separation/insulating layer 406 allowing conductive layers 404 and 408 to physically touch when pressed by a user as described in paragraph [0027] and depicted in figure 6.), 
wherein the sensor device is configured to 
indirectly applied to the electrically conductive material urging the layer of electrically conductive material towards the circuitry layer (Paragraph [0027] describes when the conductive layer 404 and 408 connect through the hole 4062 due to a user pressing (pressure or force applied to the sensor device) on the key area 4022 of panel 402, a change on the potential triggers a predetermined key function. Paragraph [0028] describes the same change of potential in regards to figure 9 such that voltage detector 514 provides first and second voltages to conductive layers 504 (404) and 508 (508) respectively and potential detector 514 detects the changes on the first voltage or the second voltage to determine the key area 5022 (4022) has been pressed by the user.), and/or 
(ii) create a change in the one or more electrical signals in response to a conductive object being in indirect contact with a surface of the electrically conductive material (Paragraph [0028] describes the capacitance detector 512 to detect the position of the changed capacitance to detect the position of the finger and the trace of movement when the user touches panel 502 (corresponding to 402).). 
Chien does not specifically disclose the means of manufacturing the layer of electrically conductive material including a unitary molded layer that accepts direct pressure or force (applied by a user).
Aisenbrey discloses wherein electrically conductive material utilized for a switch/button open/closed circuit may be a unitary molded layer which accepts direct pressure or force to open/close the circuit (Figure 9 and paragraph [0062] describes the use of conductive loaded resin-based material with contact pill topology 178 (corresponding to Chien 404) to be molded directly into the outer membrane layer 170 (corresponding to Chien 402). Paragraph [0062] continues that an electrically isolated outer membrane layer may be applied “if needed” thereby describing the electrically isolated layer may not be needed. Aisenbrey discloses said molding may take any size or shape in paragraph [0044].).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Chien’s electrically conductive layer 404 and panel 402 with the known technique of being molded into a unitary layer of electrically conductive material yielding the predictable plurality of advantages including (but not limited to): optimizing the electrical characteristics of the conductive loaded resin (paragraph [0055]), provide any desired shape or size (paragraph [0044]), increased resiliency as compared to conductive inks (Paragraph [0010] describes normal in the art means of manufacturing conductors for keypad switches and paragraph [0055] describes increased resiliency.) and environmentally sealed applications as disclosed by Aisenbrey (when the outer most layer which accepts direct user inputs is molded as the electrically conductive layer: paragraph [0061]).
Regarding claim 23, Chien and Aisenbrey  discloses the sensor of claim 22, wherein the layer of electrically conductive material is formed to comprise one or more projection(s) on a contact face thereof that faces the circuitry layer at locations corresponding to the one or more apertures, the projection(s) configured to contact the circuitry layer through the one or more apertures upon pressure or force applied thereto (Aisenbrey: figure 9 reference single molded electrically conductive flexible material layer 170 exampled to comprise a projection/pill 178 facing circuit/pad 188. Chien: figure 4 reference electrically conductive material 404 comprising/is a projection facing circuit layer 408.). 
claim 24, Chien discloses the sensor device of claim 22, wherein the electrical signal is a voltage or a capacitance and movement of a conductive object across the device causes a change in the voltage or a capacitance (Paragraph [0028] describes the capacitance detector 512 to detect the position of the changed capacitance to detect the position of the finger and the trace of movement.); and/or wherein the electrical signal is a voltage or a capacitance and pressure on or contact with the surface of the layer of conductive material causes a change in the voltage or a capacitance (Paragraph [0027] describes when the conductive layer 404 and 408 connect through the hole 4062 due to a user pressing (pressure or force applied to the sensor device) on the key area 4022, a change on the potential triggers a predetermined key function. Paragraph [0028] describes the same change of potential in regards to figure 9 such that voltage detector 514 provides first and second voltages to conductive layers 504 (404) and 508 (508) respectively and potential detector 514 detects the changes on the first voltage or the second voltage to determine the key area 5022 (4022) has been pressed by the user.). 
Regarding claim 25, Chien discloses the sensor device of claim 22, wherein the electrically conductive material is or comprises a flexible, deformable or pliable material (Paragraph [0027] describes conductive layer 404 are made of soft flexible material as additionally depicted in figure 6. A material described as soft and flexible is a description of deformable.). 
Regarding claim 26, Chien discloses the sensor device of claim 25, wherein the electrically conductive material is deformable, upon pressure or force applied thereto, to make contact with the circuitry layer through the one or more apertures of the separation layer (Paragraph [0027] describes conductive layer 404 are made of soft flexible material as additionally depicted in figure 6. A material described as soft and flexible is a description of deformable. Figures 4, 5A and 6 reference aperture/hole 4062 between separation/insulating layer 406 allowing conductive layers 404 and 408 to physically touch when pressed by a user as described in paragraph [0027] and depicted in figure 6.). 
Regarding claim 27, Chien discloses the sensor device of claim 22, wherein the sensor device is configured to provide analogue X and Y touch position sensing (Paragraph [0028] describes the capacitance detector 512 to detect the position of the changed capacitance to detect the position of the finger and the trace of movement. Said change in capacitance regards the x electrodes and y electrodes and therefore X and Y position sensing.) and/or Z-direction pressure/force sensing (Paragraph [0027] describes when the conductive layer 404 and 408 connect through the hole 4062 due to a user pressing (Z axis pressure or force applied to the sensor device) on the key area 4022, a change on the potential triggers a predetermined key function. Paragraph [0028] describes the same change of potential in regards to figure 9 such that voltage detector 514 provides first and second voltages to conductive layers 504 (404) and 508 (508) respectively and potential detector 514 detects the changes on the first voltage or the second voltage to determine the key area 5022 (4022) has been pressed by the user.). 
Regarding claim 28, Chien discloses the sensor device of claim 22, wherein the sensor device is configured to provide a change in the one or more electrical signals: in response to contact being made between the electrically conductive material and the circuitry layer (Paragraph [0027] describes when the conductive layer 404 and 408 connect through the hole 4062 due to a user pressing (pressure or force applied to the sensor device) on the key area 4022, a change on the potential triggers a predetermined key function. Paragraph [0028] describes the same change of potential in regards to figure 9 such that voltage detector 514 provides first and second voltages to conductive layers 504 (404) and 508 (508) respectively and potential detector 514 detects the changes on the first voltage or the second voltage to determine the key area 5022 (4022) has been pressed by the user.); and/or in response to a change in the distance between the electrically Paragraph [0028] describes the capacitance detector 512 to detect the position of the changed capacitance to detect the position of the finger and the trace of movement. It is noted that said paragraph describes to detect variations in capacitance due to a finger translating across the surface due to the voltages applied to both electrodes 404 and 408. It is inherent that said variations in capacitance occur between the states of non-pressed to fully pressed (including partially pressed state). It is additionally noted that the prior art does not disclose to detect or perform any function in said in-between fully open and fully closed state of the switch; however, currently the claims only state that the sensor is configured to provide a change in electrical signals corresponding to said conditions but (similar to the prior art) the claims do not state to process or perform any functions thereto.). 
Regarding claim 30, Chien discloses the sensor device of claim 22, wherein the sensor device is configured to provide a change in the one or more electrical signals in response to the conductive object applying pressure to the electrically conductive material (Paragraph [0027] describes when the conductive layer 404 and 408 connect through the hole 4062 due to a user pressing (pressure or force applied to the sensor device) on the key area 4022, a change on the potential triggers a predetermined key function. Paragraph [0028] describes the same change of potential in regards to figure 9 such that voltage detector 514 provides first and second voltages to conductive layers 504 (404) and 508 (508) respectively and potential detector 514 detects the changes on the first voltage or the second voltage to determine the key area 5022 (4022) has been pressed by the user.). 
Regarding claim 31, Chien discloses the sensor device of claim 22, wherein the electrically conductive material is arranged as a touch interface layer (Paragraph [0028] describes the capacitance detector 512 to detect the position of the changed capacitance to detect the position of the touched finger (being in contact with the sensor and therefore a description of a touch interface) and the trace of movement.). 
claim 32, Chien discloses the sensor device of claim 22, wherein the electrically conductive material is formed, or is formed by molding, to comprise one or more user interactive areas (figures 8-9 reference 12 interactive areas 5022).
Regarding claim 33, Chien discloses the sensor device of claim 32, wherein the user interactive area is a push or click button formed in or on the electrically conductive material (figures 8-9 reference 12 interactive key areas 5022), and comprising one or more of a projection, recess or insert configured to contact the circuitry layer when pressure is applied thereto (figure 9 reference projection electrically conductive layer 504 (directly corresponding to 404 in figure 4) configured to contact circuit layer 508 (directly corresponding to 408 in figure 4) as depicted in figure 6).
Regarding claim 34, Chien discloses the sensor device of claim 22, wherein the circuitry layer is or comprises a printed circuit board or a flexible printed circuit board (figure 8 reference printed circuit board comprising circuits 512, 514, and 516).
Regarding claim 35, Chien and Aisenbrey discloses the sensor device of claim 22, wherein the circuitry layer comprises one or more areas of printed conductors (Chien: figure 4 reference layer 408 as a layer of conductive electrodes 408. Aisenbrey: paragraph [0010] describes normal in the art means of manufacturing conductive electrodes on material is via screen printing conductive ink.). 
Regarding claim 36, Chien discloses the sensor device of claim 35, wherein the circuitry layer comprises one or more areas of printed conductors in locations corresponding to locations of the one or more apertures in the separation layer (Figure 4 reference single aperture/hole 4062 corresponding to an intersection between 404 and 408. Figure 7 depicts an embodiment comprising more than one hole.). 
Regarding claim 37, Chien discloses the sensor device of claim 22, wherein the circuitry layer comprises one or more of a: resistor element, an array of resistive lines and a contact sensing location (Paragraph [0028] describes the intersection between 504 (404) and 508 (408) for touch capacitance position determination and z-axis press determination. The two modes are a description of a contact sensing location corresponding to hole 5062 (4062).). 
Regarding independent claim 38, Chien discloses a method of sensing an electrical signal (Abstract and figures 4, 5A, 6, and 8- 9. Paragraph [0028] describes figures 8 and 9 as input apparatus 500 which uses the structure depicted in figure 4. Paragraph [0027] describes figure 5A as a section view of the touchpad 400 depicted in figure 4. Paragraph [0027] also described figure 6 as the pressed state of figure 5A. Therefore, each of the above cited figures are described as the same embodiment.), the method comprising: 
using a sensing device comprising:
a [ ] layer of [ ] electrically conductive material (Figures 4 and 5A reference conductive layer 404.); 
a circuitry layer comprising an electronic connector and/or circuitry (Figures 4 and 5A reference circuitry layer 410 comprising electronic connector/conductive layer 408. Figures 8-9 depicts conductive layer 508 (directly corresponding to 408) connected directly with circuitry 516 and indirectly with circuitry 512 and 514. Therefore, the prior art is interpreted to comprise both an electronic connector 408/508 and circuitry 516, 512, 514 on circuitry layer 410.); and 
a non-conductive separation layer provided between the layer of electrically conductive material and the circuitry layer to prevent an electrical Figures 4, 5A and 6 reference insulator layer 406 described in paragraph [0027] to separate the conductive layers 404 and 408.), 
wherein the separation layer comprises one of more apertures at sensing areas configured to selectively permit the layer of electrically conductive material to contact the circuitry layer through the one or more apertures upon pressure or force applied thereto (Figures 4, 5A and 6 reference aperture/hole 4062 between separation/insulating layer 406 allowing conductive layers 404 and 408 to physically touch when pressed by a user as described in paragraph [0027] and depicted in figure 6.), 
wherein the sensor device is configured to 
(i) produce the one or more electrical signals in response to pressure or force being indirectly applied to the electrically conductive material urging the layer of electrically conductive material towards the circuitry layer (Paragraph [0027] describes when the conductive layer 404 and 408 connect through the hole 4062 due to a user pressing (pressure or force applied to the sensor device) on the key area 4022 of panel 402, a change on the potential triggers a predetermined key function. Paragraph [0028] describes the same change of potential in regards to figure 9 such that voltage detector 514 provides first and second voltages to conductive layers 504 (404) and 508 (508) respectively and potential detector 514 detects the changes on the first voltage or the second voltage to determine the key area 5022 (4022) has been pressed by the user.), and/or 
(ii) create a change in the one or more electrical signals in response of a conductive object being in contact with a surface of the electrically conductive material (Paragraph [0028] describes the capacitance detector 512 to detect the position of the changed capacitance to detect the position of the finger and the trace of movement.); and
Paragraph [0027] describes when the conductive layer 404 and 408 connect through the hole 4062 due to a user pressing (pressure or force applied to the sensor device) on the key area 4022, a change on the potential triggers a predetermined key function. Paragraph [0028] describes the same change of potential in regards to figure 9 such that voltage detector 514 provides first and second voltages to conductive layers 504 (404) and 508 (508) respectively and potential detector 514 detects the changes on the first voltage or the second voltage to determine the key area 5022 (4022) has been pressed by the user.) and/or moving a conductive object near to and/or across the electrically conductive material of the sensing device (Paragraph [0028] describes the capacitance detector 512 to detect the position of the changed capacitance to detect the position of the finger and the trace of movement when the user touches panel 502 (corresponding to 402).). 
Chien does not specifically disclose the means of manufacturing the layer of electrically conductive material including a unitary molded layer that accepts direct pressure or force (applied by a user).
Aisenbrey discloses wherein electrically conductive material utilized for a switch/button open/closed circuit may be a unitary molded layer which accepts direct pressure or force to open/close the circuit (Figure 9 and paragraph [0062] describes the use of conductive loaded resin-based material with contact pill topology 178 (corresponding to Chien 404) to be molded directly into the outer membrane layer 170 (corresponding to Chien 402). Paragraph [0062] continues that an electrically isolated outer membrane layer may be applied “if needed” thereby describing the electrically isolated layer may not be needed. Aisenbrey discloses said molding may take any size or shape in paragraph [0044].).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Chien’s electrically conductive layer 404 and panel 402 with the known technique of being molded into a unitary layer of electrically conductive material yielding the predictable plurality of advantages including (but not limited to): optimizing the electrical characteristics of the conductive loaded resin (paragraph [0055]), provide any desired shape or size (paragraph [0044]), increased resiliency as compared to conductive inks (Paragraph [0010] describes normal in the art means of manufacturing conductors for keypad switches and paragraph [0055] describes increased resiliency.) and environmentally sealed applications as disclosed by Aisenbrey (when the outer most layer which accepts direct user inputs is molded as the electrically conductive layer: paragraph [0061]).
Regarding independent claim 39, Chien discloses a computer program configured to, when executed, cause a computing device to perform the following steps (Prior art Chien does not specifically disclose memory or a program to operate the circuits described in figure 8. It is inherent that a computer program may be executed to operate the circuits. Additionally, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02):
 using a sensing device (Abstract and figures 4, 5A, 6, and 8- 9. Paragraph [0028] describes figures 8 and 9 as input apparatus 500 which uses the structure depicted in figure 4. Paragraph [0027] describes figure 5A as a section view of the touchpad 400 depicted in figure 4. Paragraph [0027] also described figure 6 as the pressed state of figure 5A. Therefore, each of the above cited figures are described as the same embodiment.), comprising: 
a [ ] layer of [ ] electrically conductive material (Figures 4 and 5A reference conductive layer 404.); 
a circuitry layer comprising an electronic connector and/or circuitry (Figures 4 and 5A reference circuitry layer 410 comprising electronic connector/conductive layer 408. Figures 8-9 depicts conductive layer 508 (directly corresponding to 408) connected directly with circuitry 516 and indirectly with circuitry 512 and 514. Therefore, the prior art is interpreted to comprise both an electronic connector 408/508 and circuitry 516, 512, 514 on circuitry layer 410.); and 
a non-conductive separation layer provided between the layer of electrically conductive material and the circuitry layer to prevent an electrical connection between the layer of electrically conductive material and the circuitry layer in non-sensing areas (Figures 4, 5A and 6 reference insulator layer 406 described in paragraph [0027] to separate the conductive layers 404 and 408.), 
wherein the separation layer comprises one of more apertures at sensing areas configured to selectively permit the layer of electrically conductive material to contact the circuitry layer through the one or more apertures upon pressure or force applied thereto (Figures 4, 5A and 6 reference aperture/hole 4062 between separation/insulating layer 406 allowing conductive layers 404 and 408 to physically touch when pressed by a user as described in paragraph [0027] and depicted in figure 6.), 
wherein the sensor device is configured to 
(i) produce the one or more electrical signals in response to pressure or force being indirectly applied to the electrically conductive material urging the layer of electrically conductive material towards the circuitry layer (Paragraph [0027] describes when the conductive layer 404 and 408 connect through the hole 4062 due to a user pressing (pressure or force applied to the sensor device) on the key area 4022 on panel 402, a change on the potential triggers a predetermined key function. Paragraph [0028] describes the same change of potential in regards to figure 9 such that voltage detector 514 provides first and second voltages to conductive layers 504 (404) and 508 (508) respectively and potential detector 514 detects the changes on the first voltage or the second voltage to determine the key area 5022 (4022) has been pressed by the user.), and/or 
(ii) create a change in the one or more electrical signals in response to a conductive object being in contact with a surface of the electrically conductive material (Paragraph [0028] describes the capacitance detector 512 to detect the position of the changed capacitance to detect the position of the finger and the trace of movement when the user touches panel 502 (corresponding to 402).); and
selectively bringing the electrically conductive material and circuitry layer into contact (Paragraph [0027] describes when the conductive layer 404 and 408 connect through the hole 4062 due to a user pressing (pressure or force applied to the sensor device) on the key area 4022, a change on the potential triggers a predetermined key function. Paragraph [0028] describes the same change of potential in regards to figure 9 such that voltage detector 514 provides first and second voltages to conductive layers 504 (404) and 508 (508) respectively and potential detector 514 detects the changes on the first voltage or the second voltage to determine the key area 5022 (4022) has been pressed by the user.) and/or moving a conductive object near to and/or across the electrically conductive material of the sensing device (Paragraph [0028] describes the capacitance detector 512 to detect the position of the changed capacitance to detect the position of the finger and the trace of movement.). 
Chien does not specifically disclose the means of manufacturing the layer of electrically conductive material including a unitary molded layer that accepts direct pressure or force (applied by a user).
Aisenbrey discloses wherein electrically conductive material utilized for a switch/button open/closed circuit may be a unitary molded layer which accepts direct pressure or force to open/close the circuit (Figure 9 and paragraph [0062] describes the use of conductive loaded resin-based material with contact pill topology 178 (corresponding to Chien 404) to be molded directly into the outer membrane layer 170 (corresponding to Chien 402). Paragraph [0062] continues that an electrically isolated outer membrane layer may be applied “if needed” thereby describing the electrically isolated layer may not be needed. Aisenbrey discloses said molding may take any size or shape in paragraph [0044].).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Chien’s electrically conductive layer 404 and panel 402 with the known technique of being molded into a unitary layer of electrically conductive material yielding the predictable plurality of advantages including (but not limited to): optimizing the electrical characteristics of the conductive loaded resin (paragraph [0055]), provide any desired shape or size (paragraph [0044]), increased resiliency as compared to conductive inks (Paragraph [0010] describes normal in the art means of manufacturing conductors for keypad switches and paragraph [0055] describes increased resiliency.) and environmentally sealed applications as disclosed by Aisenbrey (when the outer most layer which accepts direct user inputs is molded as the electrically conductive layer: paragraph [0061]).
Regarding claim 40, Chien discloses the computer program of claim 39, further configured to, when executed, cause a computing device to detect touch position, touch pressure, movement speed, movement direction and proximity to a measurement sensing location by processing the electrical signal (Paragraph [0028] describes to detect touch position and the trace of movement in regards to varied capacitance (a description of over time). This describes detecting touch position, movement speed, movement direction (since detected variations of capacitance corresponds to position as described), and proximity (touched proximity such as touched/untouched). Paragraph [0028] also described touch pressure in regards to figure 6 such that the electrodes 504 (404) and 508 (408) make contact.).
Regarding claim 41, Chien discloses the computer program of claim 39, wherein the computer program contains instructions to process signals over a period of time and calculate, from variations or characteristics in the signal, the location of touch on the device, the pressure exerted on the device, the speed of movement of the object across the surface and/or the direction of movement of the object (Paragraph [0028] describes to detect touch position and the trace of movement in regards to varied capacitance (a description of over time). This describes detecting touch position, movement speed, movement direction (since detected variations of capacitance corresponds to position as described), and proximity (touched proximity such as touched/untouched). Paragraph [0028] also described touch pressure in regards to figure 6 such that the electrodes 504 (404) and 508 (408) make contact.).

Response to Arguments
4.		Applicant’s arguments with respect to claim(s) filed 3/5/2021have been considered and relate towards newly amended subject matter. The combination utilizing previously cited prior art Aisenbery as changed in view of the newly amended subject matter. Chien is agreed to not disclose a unitary layer of molded electrically conductive material which can accept a pressure or force being directly applied thereon. However, Aisenbery discloses in the embodiment of figure 9 a unitary molded electrically conductive material 170 disposed to accept direct user touch pressure. The mold includes a pill 178 facing the circuit/pad 188. This particular embodiment discloses the advantage to a single molded outer layer of electrically conductive material (conductive loaded resin-based material) aallows the contact pill to be molded directly into the outer membrane layer without an electrically isolated outer material. This provides environmental applications required to be sealed from the likes of water, dust, etc. (paragraphs [0061]-[0062]). This newly cited embodiment of previously cited prior art Aisenbery is utilized in combination with previously cited prior art Chien to disclose the newly amended subject matter. This action is final necessitated by amendment.

Conclusion
5.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622